Dear Mr. Bussey:
You have requested the opinion of this office with regard to whether, considering the provisions of LSA-R.S. 40:1231(7) and40:1232(E), the Parish of Rapides may "opt out of the section requiring that invalid coaches shall not be equipped with emergency warning devices.
After defining "Invalid coach", LSA-R.S. 40:1231(7) provides, in pertinent part, as follows:
     An invalid coach shall not be equipped with any emergency warning device or be held out in any other way to be an emergency vehicle.
LSA-R.S. 40:1232 provides for the qualifications to operate ambulances, equipment and penalty.  Subsection E. of R.S.40:1232 provides, in pertinent part, as follows:
       E.  The provisions of this Section shall apply to all parishes or municipalities except those electing not to comply as expressed to the Department of Health and Human Resources in a written resolution by the governing body of such parish or municipality.  (Emphasis added)
Subsection E. (above) allows parishes or municipalities the option of complying with the provisions of Section 1232, or expressly electing not to comply by following the guidelines set forth therein. This option applies only to the provisions of Section LSA-R.S. 40:1232, and does not apply to other sections in Part VII.  Therefore, it is the opinion of this office that Rapides Parish may not "opt out" of the provisions of LSA-R.S.40:1231(7), and may not equip invalid coaches with emergency warning devices.
Trusting this to be sufficient for your purposes, I am
Yours very truly
                           RICHARD P. IEYOUB, Attorney General
                           BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE:pb-0632l